Bullard, J,,

delivered the opinion of the court.
The appellee moves to dismiss the appeal, on the ground that it was allowed returnable in March, and the citation is to appear in April. It is stated in the'citation itself, as a reason for thus postponing the return day, that there was not time to make up the transcript.
In the case of Hart vs. Fisk, we held that the return day of the appeal cannot be postponed by the judge U quo for the purpose of affording time to make up a transcript .of the record. 10 Louisiana Reports, 481. Much less can it be done by the clerk, contrary to the order of the judge. The appeal must, therefore, be dismissed.